                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
__________________________________________
                                               )
MARIE BAPTISTE, MITCHELL MATORIN               )
and JONATHAN DAPONTE                           ) C.A. No. 1:20-cv-11335
                                               )
              Plaintiffs,                      )
                                               )
                   v.                          )
                                               )
MIKE KENNEALY, IN HIS OFFICIAL                 )
CAPACITY AS SECRETARY OF THE                   )
EXECUTIVE OFFICE OF                            )
HOUSING AND ECONOMIC DEVELOPMENT, )
and CHARLES BAKER, in his Official Capacity as )
Governor of the Commonwealth of Massachusetts )
                                               )
              Defendants.                      )
__________________________________________)

    PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING CDC ORDER
         “TEMPORARY HALT IN RESIDENTIAL EVICTIONS TO PREVENT
                    THE FURTHER SPREAD OF COVID-19”

       Plaintiffs respectfully submit this Supplemental Memorandum addressing the

implications for this case of the Order of the Centers for Disease Control and Prevention

(“CDC”) entitled Temporary Halt in Residential Evictions to Prevent the Further Spread of

COVID-19, dated September 1, 2020 (“CDC Order”), 85 Fed. Reg. -- , Fed. Reg. Doc. No. 2020-

19654 (forthcoming Sept. 4, 2020), http://federalregister.gov/d/2020-19654 (Dkt. No. 110-1). The

Court raised this issue in its Order of September 2, 2020 (Dkt. 111) and ordered the parties to be

prepared to discuss it. At the hearing held that day, the Court stated that the parties could




                                                 1
provide supplemental briefs limited to any “new” issues that had been raised in the Court’s

Orders of September 1 and September 2, 2020 and during the oral arguments on those days.1

I. The CDC Order Eliminates Any Justification for the Moratorium Act.

       Throughout this litigation (and in the state litigation), the Commonwealth has argued that

the drastic restrictions imposed by the Moratorium Act on Plaintiffs’ constitutional rights are

justified because allowing evictions to proceed would pose a serious risk of massively spreading

COVID-19. As Plaintiffs have argued, this fear is misplaced because, among other things, there

is no linkage between serving Notices to Quit or filing summary process cases and the spread of

the pandemic, because such things do not force any tenant to move out of a rental property. We

will not repeat those arguments here.

       The CDC Order has the immediate impact of eliminating any pretense that the

Commonwealth’s arguments have any merit. The CDC is tasked with protecting the national

health from pandemic disease and has far greater resources and orders of magnitude more

expertise than the Massachusetts Legislature. The CDC’s Order does talk about many of the

same concerns that the Commonwealth has raised, in terms of evictions leading to move-outs,

potential cramped housing arrangements, and homelessness. See CDC Order at 16-26.

However, it is apparent that the CDC has concluded based on its expertise that a moratorium on

actual removal of tenants is sufficient to avoid the feared spread of the disease. More than that,

the CDC has determined that many actual removals can go forward without having any material

impact on the spread of COVID-19. Specifically, while the CDC Order does not prevent states


1
  The Court requested such supplemental briefs be filed by 12:00 p.m. but stated that the parties
could file additional briefing this afternoon if they were unable to complete everything at once.
In their first Supplemental Memorandum filed on this day (Dkt. 115), Plaintiffs addressed the
implications of the CDC Order with respect to the “strict scrutiny” analysis of Claim I of the
Amended Complaint concerning Plaintiffs’ right of access to the courts. See Dkt. 115 at 15-16.


                                                 2
from having more restrictive provisions, in the CDC’s considered view, all evictions other than

those for non-payment may continue without presenting a serious threat of spreading the disease,

and all non-payment evictions may also continue unless the tenant certifies under penalty of

perjury that:

       1) the tenant has used best efforts to obtain all available government assistance for rent or

       housing;

       2) the tenant meets certain income requirements as shown by annual income (not more

       than $99,000 for single tax filings, and not more than $198,000 for joint filers), was not

       required to pay taxes in 2019, or received an Economic Impact Payment pursuant to the

       CARES Act;

       3) the tenant is unable to pay the full rent due to substantial loss of income;

       4) the tenant is using best efforts to pay as close to the full rent as circumstances permit;

       and

       5) eviction would likely render the tenant homeless or force the tenant to move into close

       quarters because the tenant has no other available housing options.

See CDC Order at 10. In other words, in the CDC’s view, the only actual evictions that should

be prevented in order to avoid the spread of COVID-19 are people with limited income who are

having trouble paying their full rent and are prepared to document and certify under penalty of

perjury that they satisfy the requirements. This makes at least some sense, given that people who

are currently having trouble paying their rent are at least conceptually less likely to have the

resources to obtain new housing. At the same time, there is no reason to prevent evictions of

people for reasons other than non-payment, or people with incomes sufficient to allow them to

locate appropriate new housing.




                                                  3
        Accordingly, the CDC in the exercise of its extensive expertise has determined that the

entirety of the Moratorium Act is completely unnecessary to accomplish the goal of slowing the

spread of COVID-19. The CDC does not believe that it is necessary to bar property owners from

serving Notices to Quit, from filing summary process actions, from allowing the normal

summary process proceedings to continue under the Housing Court’s modified socially-distant

procedures, or requiring property owners to provide information to tenants about tenant-friendly

organizations. The only thing that the CDC believes is needed is to bar actual removal of non-

paying tenants who document and certify under penalty of perjury that they meet the

requirements for protection.

        In view of the CDC Order, it is clear that the Commonwealth cannot satisfy its burden

under the required strict scrutiny standard of showing that the Draconian restrictions of the

Moratorium Act are necessary to achieve a compelling government interest. Indeed, the CDC

Order cuts the legs out from under the Commonwealth’s justifications even if the Court were to

(wrongly, in Plaintiffs’ view) apply only an intermediate or rational basis review to one or more

of Plaintiffs’ claims.

        Accordingly, Plaintiffs submit that the CDC Order strongly supports striking down the

Moratorium Act in its entirety.

II. The CDC Order Provides Assurance That the Commonwealth’s Parade of Horribles
    And Eviction “Tsunami” Will Not Materialize and That Striking Down the
    Moratorium Act Will Not Lead to the Spread of COVID-19.

        The CDC Order provides that it does not apply where a state currently provides

protections that are at least as restrictive than the CDC Order provides. See CDC Order at 15-16.

Thus, as long as the Moratorium Act is in effect in Massachusetts, the CDC Order does not

preempt it. However, if Governor Baker were to allow the moratorium to expire in October, then




                                                 4
the CDC Order would presumably spring into effect and provide its more limited restrictions on

evictions through its end date of December 31, 2020.

       Similarly, if the Court were to strike down the Moratorium Act as Plaintiffs firmly

believe it should, the Court may be assured that the parade of horribles that the Commonwealth

has presented simply will not occur.2 Specifically, there will be no massive “tsunami” of

evictions, and there will be no spike in homelessness, people with limited resources will be fully-

protected if they are able to demonstrate that they are entitled to the protections of the CDC

Order, and there will be no significant additional spread of COVID-19—the CDC has shown that

it has no such concerns provided that the restrictions it has laid out are in place.

       Moreover, the Court may be assured that if it does strike down the Moratorium Act, the

normal Housing Court procedures such as mediation will allow property owners to work out

mutually acceptable arrangements with their tenants in many if not most cases, and that property

owners and tenants will be able to negotiate resolutions in many cases without even needing to

file summary process actions. This will have the salutary effects of reducing the burden on the

Housing Court, of avoiding unnecessary evictions that will tarnish tenants’ records, and of

alleviating the economic wreckage that the ongoing moratorium has been and will continue

imposing on rental property owners across the Commonwealth.

       Finally, in the context of Plaintiffs’ Motion for Preliminary Injunction, the CDC Order

has a direct impact on the balance of harms analysis. If the Court strikes down the Moratorium

Act, there will be no substantial impact on the public interest for the reasons set out above. To

the contrary, striking down the Moratorium Act will immediately relieve the untenable economic


2
  Of course, for the reasons Plaintiffs have already explained, those horribles will not occur
regardless of the CDC Order. But to the extent that the Court had any concern over that issue,
the CDC Order should put them to firm rest.


                                                  5
harm on property owners and the harm to their fundamental constitutional rights and their rights

to take possession of their property, while the “spring in” of the CDC Order in its place will

ensure that the public health will not be negatively impacted and that tenants who are truly in

need of assistance will be able to receive it. Indeed, the protections of the CDC Order will allow

the Commonwealth and the federal government to focus their resources on providing aid to those

who truly require it without the distraction of tenants who do not need the protection but are

taking advantage of the moratorium. This will help conserve limited governmental financial

resources because it will vastly reduce the need for direct rental assistance and rent replacement

payments to property owners.

       In short, to the extent that the Court is not already convinced that the parade of horribles

will not occur, the CDC Order provides a sufficient backstop to the Moratorium Act so that the

Court need not be concerned that holding it unconstitutional and granting the relief Plaintiffs

request in full will lead to the massive spread of disease or a “tsunami” of evictions and mass

homelessness. Indeed, allowing the CDC Order to come into effect in its place will provide

greater certainty to both property owners and tenants than the Moratorium Act, and will remove

the political imperatives to extend it yet again. The current moratorium is scheduled to—

perhaps—expire in mid-October, but it is highly likely that Governor Baker will extend it again,

whether for health or economic reasons, for political reasons, or even simply to avoid evictions

during the holiday period. The CDC Order provides that it runs at least through December 31,

2020. The CDC Order therefore promotes economic certainty for property owners, tenants, and

the government.

       Whatever the analysis may have been in April 2020, circumstances had changed

significantly by August. The CDC Order has now even more significantly changed the facts on




                                                 6
the ground. The violations of Plaintiffs’ fundamental constitutional rights that the Moratorium

Act imposed can no longer be permitted to continue.

                                         CONCLUSION

       For the foregoing reasons, as well as those set forth in Plaintiffs’ prior briefing in this

case and Plaintiffs’ oral arguments, the Court should deny the Commonwealth’s still-pending

Motion to Dismiss Counts II, III, and V of the Amended Complaint. The Court should further

grant Plaintiffs’ Motion for Preliminary Injunction on all Counts of the Amended Complaint and

enter an order enjoining the operation of the Massachusetts Eviction Moratorium Act and

declaring its unconstitutionality.



                                                      Respectfully submitted,

                                                      MARIE BAPTISTE,
                                                      MITCHELL MATORIN, and
                                                      JOHN DAPONTE

                                                      By their attorneys:

                                                      /s/ Richard D. Vetstein
                                                      Richard D. Vetstein
                                                      Vetstein Law Group, P.C.
                                                      945 Concord St
                                                      Framingham, MA 01702
                                                      Phone: (508) 620-5352
                                                      Fax: (888) 448-1344
                                                      Email: rvetstein@vetsteinlawgroup.com

                                                      /s/ Jordana R. Greenman
                                                      Jordana R. Greenman, Esq. (BBO# 667842)
                                                      134 Main Street
                                                      Watertown, MA 02472
                                                      Tel: (617) 379-6669
                                                      Fax: (617) 379-6669
                                                      Email: jordana@jrglegal.com




                                                  7
Dated: September 3, 2020


                                      Certificate of Service

        I hereby certify that this document(s) filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on September 3,

2020.


                                      /s/ Richard D. Vetstein




                                                 8
